IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs May 5, 2015

              JAMELL FAULKNER v. STATE OF TENNESSEE

            Direct Appeal from the Circuit Court for Lauderdale County
                     No. 9117    Joseph H. Walker, III, Judge



              No. W2014-01994-CCA-R3-PC – Filed December 3, 2015



The Petitioner, Jamell Faulkner, filed a petition for post-conviction relief from his
convictions of second degree murder and especially aggravated burglary and the
accompanying effective sentence of fifteen years. The Petitioner alleged that his lead
counsel and his co-counsel were ineffective and that his guilty pleas were not knowingly
and voluntarily entered. The post-conviction court denied the petition, and the Petitioner
appeals. Upon review, we affirm the judgment of the post-conviction court.

  Tenn. R. App. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROGER A. PAGE, JJ., joined.

Scott A. Lovelace, Ripley, Tennessee, for the appellant, Jamell Faulkner.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; D. Michael Dunavant, District Attorney General; and Julie K. Pillow,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                I. Factual Background

       In October 2011, the Lauderdale County Grand Jury returned a multi-count
indictment, charging the Petitioner and two co-defendants, Sammie Haley and Larico
Farmer, with first degree premeditated murder, felony murder, especially aggravated
burglary of a habitation, commission of a criminal gang offense, and employment of a
firearm during commission of a dangerous felony. On January 22, 2013, the Petitioner
pled guilty to second degree murder as a lesser-included offense of first degree
premeditated muder and to especially aggravated burglary. Pursuant to the plea
agreement, the Petitioner received concurrent sentences of fifteen and twelve years,
respectively. The remaining charges were dismissed.

         At the guilty plea hearing, the State recited the following factual basis for the
pleas:

                       Had the matter gone to trial the State would have
               presented proof that on May 1, 2009, that Larico Farmer,
               Jamell Faulkner, and Sammie Haley went to the residence
               where Mr. Cannon was staying . . . , that they kicked in the
               door and opened fire, killing Mr. Cannon; that there was a
               handgun used as well as a shotgun used, and there was
               evidence of both of those weapons having been used both in
               the residence as well as on the body of Mr. Cannon.

                      Proof would have further shown that Mr. Cannon was
               a material witness on a prior murder[, hereinafter “the Gay
               Street murder,”] in which Sammie Haley was a charged
               defendant. There would have been proof that Mr. Haley
               ordered the hit [on Cannon], being a leader of the Vice Lords
               at that particular time, that the planning occurred at a
               Jonathan Jones‟ house on Orange Street in Ripley in which
               they discussed the details of Mr. Cannon‟s murder; that they
               all went in Larico Farmer‟s car; that Mr. Farmer was the
               driver; that Jamell Faulkner got out with a handgun and
               Sammie Haley got out with a shotgun; that they went to the
               residence, committed the murder, and came back to the
               vehicle, and they directed Mr. Farmer how to drive the back
               roads through Gates back to Ripley; that they further burned
               the clothes in a field off of Cemetery Road in Henning, and
               they disposed of the guns somewhere in that area as well.

       During the plea hearing, the Petitioner said that he was twenty-five years old and
had a high school diploma. The court informed the Petitioner that the State had filed a
notice of intent to seek the death penalty on the first degree murder charge. The
Petitioner agreed that he had signed the guilty plea agreement after discussing the plea
with counsel and said that he understood what he was doing. The court advised the
Petitioner of the rights he was waiving by entering guilty pleas. The Petitioner said that
he was satisfied with counsel‟s representation. He agreed that he was pleading guilty

                                            -2-
willingly and without being coerced or forced. Finally, he said that he had no questions
for the court.

        Thereafter, the Petitioner filed a pro se petition for post-conviction relief, which
the post-conviction court held was timely filed. Post-conviction counsel was appointed,
and an amended petition was filed. In the petitions, the Petitioner alleged that his lead
trial counsel and co-counsel were ineffective and that his guilty pleas were not knowingly
and voluntarily entered.

        At the post-conviction hearing, the Petitioner‟s lead trial counsel testified that he
was appointed to represent the Petitioner. Soon after the Petitioner was charged, the State
filed a notice that it was seeking the death penalty against the Petitioner. Therefore, lead
counsel associated co-counsel, who had just been certified to try capital cases. Lead
counsel and co-counsel sometimes spoke with the Petitioner together, and other times
they spoke separately with him. Additionally, an investigator assisted with the case.

       Lead counsel stated that at the beginning of the case, the State‟s proof consisted of
the statements of four confidential informants. According to the discovery materials,
three of the confidential informants said that the Petitioner was not involved. Lead
counsel opined that Jamal Buck, the sole confidential informant who implicated the
Petitioner, was “completely dirty” and that his testimony alone would have been
insufficient to obtain a conviction.

       Lead counsel said that he and co-counsel spoke with the co-defendants‟ attorneys,
and they all decided that the best defense strategy was for the defendants to “stick
together,” meaning that they would go to trial jointly and that none would plead guilty or
agree to testify against the others. However, during the pendency of the case, co-
defendant Farmer obtained new counsel and went againt the previously established
strategy. Lead counsel said that at that point, “we lost the team adhesion that we were
going to stick together.” Farmer eventually pled guilty and gave a statement
incriminating the Petitioner.

       Lead counsel said that despite Farmer‟s incriminating statement, co-counsel
believed the Petitioner should proceed to trial. Co-counsel maintained that Farmer could
be discredited as a witness. Lead counsel disagreed, believing that the jury would not be
concerned with any “small discrepancies” in Farmer‟s testimony. Additionally, Farmer‟s
testimony would have been corroborated by Jamal Buck‟s testimony. If the case had
gone to trial, the defense would have been that the Petitioner was not present during the
crime; lead counsel thought that defense would have caused the jury to discount
immediately any lesser-included offenses and either acquit the Petitioner or convict him
of the charged offenses. Lead counsel stated that the victim was a witness in another first
degree murder case and that the State would have actively pursued the death penalty for
                                            -3-
the Petitioner based upon “that attack on the administration of justice.” Lead counsel
opined that “if you kill a witness, kill a judge, kill a police officer, those are all some very
highly prejudicial set of facts when it comes to a jury‟s moral decision to render the
verdict of death.” He also noted that the jury would have been “death qualified,” which,
in his opinion, would have increased the Petitioner‟s chances of receiving the death
penalty. Lead counsel believed “that if we went to trial and the jury returned a verdict of
first degree, we were going to be in a second trial for life/death.” Lead counsel explained
that he was not inclined to accept plea offers in lieu of going to trial; however, in the
Petitioner‟s case, he thought the risk of conviction and a death sentence was too great.
Lead counsel thought the State‟s offer of fifteen years was a good deal.

       Lead counsel said that he and co-counsel discussed the discovery materials with
the Petitioner. Lead counsel stated that Cannon was a witness in the Gay Street murder
and that Cannon‟s murder was a “hit” accomplished by someone sneaking into Cannon‟s
house and shooting him in the back of the head with a large caliber weapon. Lead
counsel stated that the proof did not support a lesser-included offense or the defenses of
diminished capacity, intoxication, insanity, or self-defense. Lead counsel explained to
the Petitioner the difficulty of defending a death penalty case when his only defense was
he was not present, and lead counsel believed that the Petitioner understood the problems.

         Lead counsel could not recall whether the Petitioner expressed interest in entering
an Alford plea1 but asserted that the Petitioner‟s was a “likely case” for such a discussion
due to his constant assertions of his innocence. Lead counsel said that he would have
told the Petitioner that an Alford plea “was technically meaningless” because the plea
still resulted in a conviction.

       On cross-examination, lead counsel said that he had represented several clients
facing the death penalty, both in Tennessee and Arkansas. He stated that the Petitioner‟s
case was “gang related” and that the State sought the death penalty on that basis. Lead
counsel filed motions to preserve a challenge to the constitutionality of imposing the
death penalty in a gang related case. Lead counsel thought he filed a motion to sever the
defendants‟ cases but did not recall arguing the motion.

       Lead counsel said that after Farmer pled guilty and gave a statement implicating
the Petitioner, counsel discussed the matter with the Petitioner. Lead counsel was
concerned that the other co-defendant would agree to plead guilty and testify against the
Petitioner.

1
  An accused who wishes to plead guilty yet assert his innocence may enter what is known as a “best
interest” guilty plea. See North Carolina v. Alford, 400 U.S. 25, 37-38 (1970). A trial court may accept
such a plea if the court is satisfied that there is a factual basis for the plea. See Dortch v. State, 705
S.W.2d 687, 689 (Tenn. Crim. App. 1985).

                                                  -4-
       Lead counsel estimated that he met with the Petitioner at least ten times during his
representation and opined that the number of meetings was “[d]efinitely adequate.” With
the help of the investigator, the facts of the case were fully investigated, and all of the
necessary motions were filed. Lead counsel advised the Petitioner of his rights, the legal
issues, and the potential ramifications of a trial versus a guilty plea. The Petitioner
understood the ramifications of his guilty pleas, and counsel would not have allowed the
Petitioner to plead guilty if he had been “uninformed or confused.” Lead counsel
answered the Petitioner‟s questions and explained the terms of the plea agreement. Lead
counsel said that the Petitioner was “laid-back,” “easy-going,” “respectful,” and “nice.”

       Lead counsel denied that he or co-counsel induced or coerced the Petitioner into
pleading guilty. Lead counsel thought that he and co-counsel arguing their different
views on whether the Petitioner should go to trial or plead guilty was beneficial in that
the Petitioner ultimately was well-informed of all the alternatives available to him.
Nonetheless, lead counsel advised the Petitioner that the decision to plead guilty or go to
trial was the Petitioner‟s decision.

       Co-counsel testified that he began representing the Petitioner in the first week of
January 2013. From the beginning, he was aware that the State intended to seek the death
penalty. After learning that the charges stemmed from the killing of Cannon, who was a
witness to the Gay Street murder, co-counsel concluded that the State would actively
pursue the death penalty. Co-counsel noted that in the “discovery packet,” which
consisted of approximately two hundred pages of materials, the Petitioner‟s name was
mentioned on only two pages.

       Co-counsel said that co-defendant Sammie Haley was indicted for the Gay Street
murder and for the murder of Cannon. Two confidential informants in the Petitioner‟s
case, Willie Buck and Jamal Buck, also were indicted for the Gay Street murder. Co-
counsel said that “everyone” involved in the two murders “knew each other.” He
recalled that the State had two other confidential informants, Donald Robinson and
Antonio Toomes. Robinson, Toomes, and Willie Buck said that Jamal Buck was the
person responsible for murdering Cannon. However, after agents of the Tennessee
Bureau of Investigation (TBI) told Jamal Buck that “the first person to tell us . . .
something[] will get a deal,” he implicated the Petitioner. Co-counsel said that Jamal
Buck made the statement to save himself and that the statement was untruthful and
contained many inconsistencies. For example, Jamal Buck said that at the time of
Cannon‟s murder, Buck was picking purple hull peas; co-counsel said that the earliest
purple hull peas could be harvested was May 31 and that the murder was committed on
May 1, 2009. Co-counsel also noted that Jamal Buck stated that “at the time that
[Cannon‟s] murder was planned he went by the home of Jonathan Jones and Eric
Washington, that he looked in a back window of the living room which happened to be
                                           -5-
open and heard people plan the murder, and then the murder was later carried out.” Co-
counsel said that Jones and Washington were murdered while the Petitioner was in
custody and that co-counsel never had the opportunity to speak with them.

       Regarding the confidential informants, co-counsel noted that Willie Buck was
incarcerated while the Petitioner‟s case was pending and that Willie Buck‟s testimony in
“penitentiary clothes,” could have had “an effect” on the jury. Willie Buck was initially
cooperative but eventually became less so. Further, co-counsel said that “there was quite
a bit of paper in this county to impeach [Willie Buck] with his conduct.” Co-counsel
recalled that Robinson and Jamal Buck were charged with committing another murder
during the week of Cannon‟s murder; Robinson pled guilty, but Jamal Buck‟s charges
were dismissed. Co-counsel thought Toomes may have had a history of drug
convictions.

        Co-counsel testified that he suspected that Jamal Buck murdered Cannon and “was
working it off” by acting as a confidential informant for the TBI. Co-counsel found
records indicating that during an eight- or nine-month period while Jamal Buck was
released from prison, a person assigned a specific confidential informant number was
listed “in more than two-thirds of the cases where people were indicted” in Tipton and
Lauderdale Counties. Co-counsel acknowledged, however, that the defense was not able
to confirm from discovery that Jamal Buck was being compensated in any way for his
cooperation.

       Co-counsel said that the Petitioner‟s prior criminal history consisted of
misdemeanor convictions of possession of marijuana and possession of a weapon. Co-
counsel said that the Petitioner was shy but had “an excellent disposition” and that at the
time of the plea, no decision had been made about whether the Petitioner would testify.
Nevertheless, counsel and the Petitioner had discussed the Petitioner‟s right to testify.

       Co-counsel said that he “was probably more aggressive than any of the other
defense attorneys” representing the defendants in the case. He did not believe that Jamal
Buck “could have held up to three cross-examinations based on the number of lies he
told.” Accordingly, co-counsel wanted the Petitioner to go to trial and discussed the
matter with lead counsel, the other defense attorneys, and the Petitioner. Co-counsel
asserted, “[W]e had a question of whether it would be right for our client to risk his
whole life, when he would be out of prison under the deal presented when he is younger
than I am, and that was a very tough decision for him to make.”

       Co-counsel said that he visted with the Petitioner at least once a month, usually
twice a month. Around Thanksgiving, the conversations between co-counsel and the
Petitioner focused on whether the Petitioner should proceed to trial or plead guilty. Co-
counsel testified that with the potential for appeals and the future cooperation of the
                                           -6-
Tennessee Office of the Post-Conviction Defender, “I really never thought a death
penalty would stand against [the Petitioner] for 20 years of futher litigation, so I thought
we should go to trial.”

       Co-counsel said that the Petitioner was usually quiet during their discussions. The
Petitioner did not believe that Farmer would implicate him; however, Farmer pled guilty
and inculpated the Petitioner. The Petitioner then became “very quiet and very deep in
thought” and two weeks later decided to plead guilty. Co-counsel said that the Petitioner
wanted to enter an Alford plea, but lead counsel told the Petitioner that “he shouldn‟t
really make hay about that, that he was facing a capital sentence and getting 15 years, he
ought to just plead guilty and get into the night with it.”

       On cross-examination, co-counsel stated that he and lead counsel explained that a
conviction would result from an Alford plea; nevertheless, the Petitioner wanted to
maintain his innocence. Co-counsel acknowledged that his representation began shortly
after he was certified to work on a capital case and that the Petitioner‟s case was the only
capital case on which he had worked.

       Co-counsel described his and lead counsel‟s communication with the Petitioner as
“good.” He said that Petitioner‟s involvement in a gang was a concern. Co-counsel
noted that the Petitioner‟s stepfather was a well-known gang leader but that the Petitioner
had tried to “turn[] his back on it.” Co-counsel intended to argue at trial that Jamal Buck
committed the offense. Counsel kept the Petitioner well-informed about what they
planned to do at trial. Co-counsel said that he “was ready to have [his] Matlock moment”
during cross-examination of Jamal Buck. He acknowledged, however, that “most people
thought [he] was crazy with [his] purple hull pea theory and how far [he] was ready to
take that one.”

       Co-counsel asserted that he fully investigated the facts and legal issues in the case.
He said that the best option for all of the defendants would have been to “stick[]
together.” Co-counsel did not think that Farmer‟s guilty plea changed the dynamic of the
case but acknowledged that lead counsel and counsel for the other defendants “were
really shaken by that and thought that that changed everything.” Lead counsel became
convinced that the Petitioner should plead guilty. Co-counsel thought they should ask for
a severance from co-defendant Haley‟s case, thinking that Haley‟s trial could be first.
After discussing the matter with lead counsel, they opted not to seek a severance because
there was no guarantee that the cases would be severed or that the cases would be tried in
a certain order.

       Co-counsel maintained that he and lead counsel advised the Petitioner of his
rights, of the benefits and disadvantages of a trial versus a guilty plea, and of the
consequences of pleading guilty. Co-counsel thought the Petitioner was well-informed
                                            -7-
and that he understood what he was doing, noting that the Petitioner was smart and was
in college. Co-counsel said that even though he and lead counsel disagreed about the best
course of action, they were always “civil.” Lead counsel warned co-counsel and the
Petitioner that the Petitioner did not have a much of a chance once a capital qualified jury
was picked. Co-counsel acknowledged that he had never tried a capital case. Co-counsel
noted that he was congratulated by other attorneys for securing a good deal for the
Petitioner and for saving the Petitioner‟s life. He asserted that the Petitioner ultimately
made the decision to plead guilty and that he was not coerced into pleading guilty.

      The Petitioner testified that he was twenty-seven years old and that he had some
undergraduate education. His prior criminal history consisted of two misdemeanor
convictions, one for possession of marijuana and one for unlawful possession of a
weapon.

         The Petitioner acknowledged that he met with counsel at least once a month. At
first, lead counsel was prepared to go to trial but then favored a guilty plea. Co-counsel
consistently wanted to go to trial. The Petitioner said that he wanted a trial so that the
jury could see him as an individual, not as part of a gang. Nevertheless, the Petitioner felt
he should follow lead counsel‟s recommendation and plead guilty in order to avoid the
death penalty. The Petitioner feared that if he were convicted at trial, he would be
sentenced to death.

       The Petitioner said that he wanted his case severed from his co-defendants‟ cases.
He acknowledged counsel filed a motion to sever, but he said it was never pursued. The
Petitioner said that counsel informed him of the identities of the confidential informants.
The Petitioner knew that three of the informants implicated Jamal Buck, who was the
only informant to implicate the Petitioner. After pleading guilty, co-defendant Larico
Farmer also implicated the Petitioner. At that point, lead counsel advised the Petitioner
to plead guilty.

        The Petitioner said that his counsel did not explain the trial process or prepare him
for trial, noting that “we never got that far.” The Petitioner stated that counsel explained
the risks and benefits of a trial and of pleading guilty “[t]o some extent.” The Petitioner
opined that he gave more weight to lead counsel‟s opinion; however, he felt that lead
counsel “overestimated the evidence against” him.

       The Petitioner said that his decision to plead guilty was influenced by lead counsel
overestimating the risk of receiving the death penalty at trial. The Petitioner asserted his
innocence.




                                            -8-
        On cross-examination, the Petitioner said that “[i]t was put like if I‟m convicted
I‟m automatically going to get the death penalty. . . .” Nevertheless, he acknowledged
that the jury would have been responsible for deciding his punishment.

       The Petitioner said that Farmer pled guilty two weeks before the Petitioner.
Counsel advised the Petitioner that Farmer and Jamal Buck gave statements implicating
the Petitioner. Counsel explained that the jury would determine the witnesses‟
credibility.

        The Petitioner agreed that he decided to plead guilty so he would be assured of the
outcome, but he asserted that he had wanted to go to trial. The Petitioner acknowledged
that counsel reviewed the plea agreement with him and that he did not ask any questions
about the agreement. The Petitioner conceded that during the plea hearing, he told the
trial court that he was guilty and that he was satisfied with the representation of counsel.

       The Petitioner acknowledged that the State had previously offered a twenty-five
year sentence. The Petitioner admitted that he understood he was pleading guilty to
second degree murder and especially aggravated burglary and accepting an effective
fifteen-year sentence.

        The post-conviction court held that counsel were not ineffective. The court found
that counsel investigated the Petitioner‟s case, met with the Petitioner multiple times, and
advised the Petitioner about his options. The court found that the Petitioner knowingly
and voluntarily chose to plead guilty rather than risk facing the death penalty. Based
upon the foregoing, the post-conviction court denied the petition for post-conviction
relief. On appeal, the Petitioner challenges this ruling.

                                       II. Analysis

        To be successful in a claim for post-conviction relief, a Petitioner must prove the
factual allegations contained in the post-conviction petition by clear and convincing
evidence. See Tenn. Code Ann. ' 40-30-110(f). “„Clear and convincing evidence means
evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.‟” State v. Holder, 15 S.W.3d 905, 911 (Tenn.
Crim. App. 1999) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn.
1992)). Issues regarding the credibility of witnesses, the weight and value to be accorded
their testimony, and the factual questions raised by the evidence adduced at trial are to be
resolved by the post-conviction court as the trier of fact. See Henley v. State, 960
S.W.2d 572, 579 (Tenn. 1997). Therefore, the post-conviction court‟s findings of fact are
entitled to substantial deference on appeal unless the evidence preponderates against
those findings. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

                                            -9-
       A claim of ineffective assistance of counsel is a mixed question of law and fact.
See State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction
court‟s findings of fact de novo with a presumption that those findings are correct. See
Fields, 40 S.W.3d at 458. However, we will review the post-conviction court‟s
conclusions of law purely de novo. Id.

        When a Petitioner seeks post-conviction relief on the basis of ineffective
assistance of counsel, “the petitioner bears the burden of proving both that counsel‟s
performance was deficient and that the deficiency prejudiced the defense.” Goad v.
State, 938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668,
687 (1984)). To establish deficient performance, the Petitioner must show that counsel‟s
performance was below “the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To establish prejudice, the
Petitioner must show that “there is a reasonable probability that, but for counsel‟s
unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Strickland, 466 U.S. at 694. Further,

                      [b]ecause a petitioner must establish both prongs of the
              test, a failure to prove either deficiency or prejudice provides
              a sufficient basis to deny relief on the ineffective assistance
              claim. Indeed, a court need not address the components in
              any particular order or even address both if the [petitioner]
              makes an insufficient showing of one component.

Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697). Moreover, in the context
of a guilty plea, “the petitioner must show „prejudice‟ by demonstrating that, but for
counsel‟s errors, he would not have pleaded guilty but would have insisted upon going to
trial.” Hicks v. State, 983 S.W.2d 240, 246 (Tenn. Crim. App. 1998); see also Hill v.
Lockhart, 474 U.S. 52, 59 (1985).

        When a defendant enters a plea of guilty, certain constitutional rights are waived,
including the privilege against self-incrimination, the right to confront witnesses, and the
right to a trial by jury. Boykin v. Alabama, 395 U.S. 238, 243 (1969). Therefore, in
order to comply with constitutional requirements a guilty plea must be a “voluntary and
intelligent choice among the alternative courses of action open to the defendant.” North
Carolina v. Alford, 400 U.S. 25, 31 (1970). In order to ensure that a defendant
understands the constitutional rights being relinquished, the trial court must advise the
defendant of the consequences of a guilty plea and determine whether the defendant
understands those consequences. Boykin, 395 U.S. at 244.


                                           - 10 -
       In determining whether the Petitioner‟s guilty pleas were knowing and voluntary,
this court looks to the following factors:

              the relative intelligence of the defendant; the degree of his
              familiarity with criminal proceedings; whether he was
              represented by competent counsel and had the opportunity to
              confer with counsel about the options available to him; the
              extent of advice from counsel and the court concerning the
              charges against him; and the reasons for his decision to plead
              guilty, including a desire to avoid a greater penalty that might
              result from a jury trial.

Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993). Further, we note that “[a]
petitioner‟s solemn declaration in open court that his plea is knowing and voluntary
creates a formidable barrier in any subsequent collateral proceeding because these
declarations „carry a strong presumption of verity.‟” Dale Wayne Wilbanks v. State, No.
E2014-00229-CCA-R3-PC, 2015 WL 354773, at *10 (Tenn. Crim. App. at Knoxville,
Jan. 28, 2015) (quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)).

        On appeal, the Petitioner makes general claims that his counsel were ineffective
and that his guilty pleas were not knowingly and voluntarily entered; however, the
Petitioner makes no specific allegations regarding counsel‟s deficiencies. The post-
conviction court found that counsel met with the Petitioner numerous times, discussed the
State‟s proof, advised the Petitioner of his rights, and gave the Petitioner the option of
going to trial or pleading guilty. The post-conviction court also found that the Petitioner
was well-informed and understood the ramifications of his plea before deciding to plead
guilty to avoid the potential of facing the death penalty. The court stated:

                      It is not ineffective assistance of counsel to discuss the
              options with a client and make an informed decision, which
              was done in this case. An informed decision was made to
              accept the State‟s offer. The sentence was agreed upon. The
              [Petitioner] admitted his guilt. Sentence was imposed per the
              plea agreement. The [Petitioner] received a substantial
              reduction in sentence from the possible sentence he would
              receive if convicted, to include he is serving a sentence and is
              not slated for execution.

The court noted that at the guilty plea hearing, the Petitioner said that he was satisfied
with the representation of counsel, that he understood what he was doing, and that he
wanted to plead guilty. Based upon the foregoing, the post-conviction court ruled that the

                                            - 11 -
Petitioner failed to prove his claims for post-conviction relief. Nothing in the record
preponderates against the post-conviction court‟s findings.

                                   III. Conclusion

      Finding no error, we affirm the judgment of the post-conviction court.




                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                         - 12 -